OPINION — AG — WE CONCURR IN OUR EARLIER OPINION WHICH STATES: " IN VIEW OF THE AUTHORITIES ABOVE CITED, IT IS THE OPINION OF THE AG THAT SO MUCH OF THE RULE OF THE STATE BOARD OF COSMETOLOGY AS PROVIDES THAT ' ALL ADVERTISING OF COSMETOLOGY SCHOOLS MUST BE MADE UPON AN APPEAL FOR STUDENTS OF COSMETOLOGY AND NOT SO FRAMED AS TO BE AN APPEAL TO THE GENERAL PUBLIC FOR SERVICES TO THEM FOR LOWER PRICES. ' IS BEYOND THE AUTHORITY OF THE BOARD TO MAKE, AND IS NOT VALID " — CITE: OPINION NO. FEBRUARY 21, 1962 (FRED HANSEN)